 

 

 

 

P.O. Samuel Rachas
—§/22/2019
Page 18 Page 19
1 Q For the large OC spray, 1 A My cormmancling officer.
2 A Correct. 2 Q Did you ooserva Drew Burbridge violate the
3 Q De you know who that indivicual was that was 3 law in any way?
4 holding it? 4 A No,
5 A No. 5 Q > Did he threaten you at any time?
6 Q Watch kind of as that individual moves 6 A No.
7 through the crowd here, and I'm going to ask if you're 7 Q Did he assault you?
8 able to identify him. 8 A Nae.
i) (Video played.) 3 Q You were told to detain him.
10 THE WITNESS: I'm sorry, I already lost 10 A Yes,
dL him, 11 Q And saw your pause, Were you told to
12 Q You're fine. Let's go back to eight. Six, 12 detain him specifically or were you told to start
13 (Video played.) 13 detaining people?
i4 Q  Shouid be tim on the right of the sereen 14 A People.
15 with his hands near his pacts, Do you know who that 15 Q How did you select individuals to be
16 individual is? 16 detained?
17 A No. 17 A [don't really think there was a method to
18 Q  T'll represent to you that the individual in ia it, I just believed whoever was closest as we were
19 that video that is being arrested is Drew Burbridge. 13 moving through the large group of people.
20 A Okay. 20 @ So you couldn't say one way or another that
21 Q. Why were you arresting Drew Burbridge? 21 that individual or any of the Individuals you detained
22 A. [was detaining him. 22 did or did not do anything that night.
23 Q Why were you detaining him? 23 A Correct.
24 A That was our orders. a4 Q You were acting on an order that said, hey,
25 Q And who ordered you to da so? 25 officer, you're down here to help out, here's how
4
Page 20 Page 21 {I
1 you're going ta help out, start flex cuffing these 1 destruction kit, if you will, i
2 peoole. 2 Q Is that something if T saw you -- well, not :
3 A Correct, 3 tonight, you're not on patrol. If{ went down and saw
4 Q Were you aware that that individual was 4 John patrol officer and Jane patrol officer in the
5 maced that night? 5 car, would they have one?
6 A No, 6 A They should.
7 Q Did you mace anybody that night? 7 Q Did you write any reports as they relate fo 4
8 A No, q this arrest? i
9 Q Did you ever hear while you were arresting 9 A No. |
19 this individual in the video anyone threaten to deploy 10 Q Were you~ I'm sorry, I’m using the werd
11 chemical munitions on or towards him? 11 attest, Detention, Is that fair? i
12 A No. 12 A That's correct. That's fair, :
13 QO And to be clear, you Just had your regular 13 Q Did you sign or swear out any tickets or {
14 kit that night, correct? You did not have any type af 14 affidavits as it relates to this deterition? i
15 lot gear? 15 A No. H
16 A Well, I guess you consider the gaz mask part 16 Q Did anyone ever ask you to fill out any i
17 of that, That would be the only thing I was wearing. 17 reports or affidavits regarding this detention? 4
18 Q Fair enough Why were you wearing a gas L8 A Na, :
19 mask? 19 Q Have you weilten any reports as they relate
20 A We were told to, 20 {o anything related to the Stockley verdict, protests i
ai Q Do you remember who told you to? ai or otvil unrest? ‘
22 A No. 22 A No. |
23 Q Do you have that as part of your equipment 23 Q Has anyone ever asked you to?
24 in the oar? 24 A Wa. 4
25 A Yes. Tt's part of our weapons of mass 25 Q At the conclusion of the events of this

 

Sturm Reporting Services,
314.780.2816

 

 

 

TTT RE cee oe LURO I RIG Elen inten ve

   

Le Nirah

6 (Pages 18 to 21

  

Inc,

 

oie

}

 
 

 

 

 

 
     
    
    
  

 

 

 
  
   
  
   
   
   
  
  
   
   
  
  
  
  

P,O. Samuel Rachas
5/22/2019
Page 22 Page 23
1 evening, Sunday, September 17, 2017, do you remember 1 did anybody say, hey, stuff could get a little
2 receiving any emails, orders, memorandum, any type of 2 sideways here, No matter what happens, here's the
3 communication that directed you to file a report if 3 game plan,
4 you had used any force or gone hands on with any 4 A We were just directed that the verdict would fj
5 citizens? 5 be -- we were given a heads up, if you will, thatthe — [-
é A Like specifically to me? 6 vordict would be released in X time frame, [ guessto |
7 Q Let's start with you. Directed ta you, 7 give us time to prepare — the department, I should
a A. Not that I can recall, q say, time to prepare. i
9 Q Do you remember any at all, generalwise? g Q Did they do anything to prepare you for ;
10 A No, 16 that?
Li Q Did you receive at any point any speelfic 12 A No. i
12 brisfings or intelligence from anyone in the 12 Q Any additional training? ;
14 department regarding the anticipated olvil unrest 13 A No. :
14 surrounding the Stockley verdict? 14 Q Anybody say, hey, way don't you give those == |
15 A. I'm sorry, can you -- 15 special orders another quick review?
16 Q Yeah. So around this time it was highly 16 A No,
17 anticipated that a judge would be releasing the Li Q : You had a rol! call that night?
18 verdict in the Stockley case. 18 A Yes,
19 A Convect, 19 Q Do you remember anything about it?
20 Q De you recall at any point receiving an 20 A General roll call. Nothing, I mean, that
21 intelligence briefing or any type of specialized ai would stick out.
22 instruction from the department regarding the police 22 Q This is prodably @ question above your pay
23 response to that verdict? 23 grade, and if it is, just tei me. They had the civil
24 A No, 24 disobedience team there, correct?
a5 Q And more specificaily, just to the point, ao A Where?
Page 24 Page 25
1 Q Downtown that night? 1 Q Since these events, have you received any
2 A ¥es, 2 training grom the department on crowd control, etvil
3 Q. And they were deployed at this intersection 3 disobedience, riot response?
4 ihat you see in the video, correct? 4 A No,
5 A {would imagine se. 5 Q Have you received any additional training
6 Q You see a lot of these guys are wearing the 6 from the department specific to chemical weapons
7 black tactical gear, right? 7 deployment or use of force?
§ A Yes. q A Outside of our general certification, armual
g Q Why are you performing detentions with all g certification, no.
10 of these other people down there? 10 Q Nothing that seema specifically tailored or
il MR, LAIRD: Object to the form of the 11 geared toward large crowd response.
12 question, Calls for speculation, 12 A No.
13 BY MR, NEWTON: 13 Q And I think I asked this, but I just want to
14 Q Ifyou know. Do you know why you're doing 14 be very direct about it
15 this rather than the civil disobedience team guys? 15 Ro you remember who was giving you
16 A Idonotknow, Those were the orclers I was 16 instructions down at this Intersection on Sunday,
1? given. 17 September 17, 20177
18 Q So that night you had no specific special 18 A No,
19 orders, modified rules of engagement, training, 19 Q Who was your sergeant that night?
20 briefing to prepare you for entering this scene, is 20 A In the district, it was Steve Schwarte,
24 that correct? 21 Q Was he down there? Again, "down there," was
22 A That's correct. 22 — heatthe scene of the response that night?
23 Q Itis just you were expecting a night of 23 A Atthat scene, J don't recall like him being
24 patrol and got assigned to this. 24 there,
25 A Yes, 25 Q It was not him directing you on what to do.

 

  

     

  

  

    

7 (Pages 22 to 25)

Sturm Reporting Services,
314.780.2816

Tne.

dlaft4fg-3901-4°76-b4ab-1 8dasosd60e4
 

   

EP CREP PR SSE ts SC

 

 

 

 

       

 

  

9 (Pages 30 to 33

Sturm Reporting Services, Inc.
314.780.2816

dtafl4f8-b9¢1-4176-b48b-1 8das98d60e4

        

SEES

Tarn eas

SSS GaS On aa EA EE

=e

 

 

SELLE e

 

P.O. Samuel Rachas
5/22/2019
Page 30, Page 31
1 A No. 1 A Na.
2 @ Do you remember any orders on Sunday, 2 MR, NEWTON: Let's go on brealc for just a
3 September 17th, 2017, chemical munitions were going to 3 minute ortwo. |
4 ba deployed? 4 (A short recess was taken.)
5 A No, 5 BY MR, NEWTON;
6 Q Deo you remember any orders or snnouncements 6 Q In your own words, can you wall me through
7 regarding the use of force that night? 7 how the approach fo this individual and the detention
& A No, g and arrest transpired?
9 Q What time did you get down there? 3 A We were moving through the crowd, detaining
19 A That I honestly don't remember. To be 10 individuals, We were placing them in the prone
ii honest -- 11 position and zip tying thelr hands behind their back,
12 Q Goon. 12 Q Let's go back to this, Can you see it with
13 A ~I don't even remember my hours working, 13 the light on?
14 to be honest with you, I believe I was 3:00 p.m. to 14 A Yes.
15 3:00 am, 15 Q And just play it from the beginning one more
16 © Were you ever in the military? 16 time here, Well, an additional time, maybe not the
17 A No, 17 last,
18 Q To you remember anything about the specific 18 (Video played.)
18 behavior of the individual in this video that night? 19° BYMR NEWTON:
20 A No, a0 Q What position was this individual in when
24 Q You're just pulling people out, zip cuffing 21 you approached him?
22 them and moving to the next, 22 A I believe he was sitting or kneeling,
23 A Correct. 23 Q Is there a reason that he wasn't just zip
24 @ And nothing stands out te you about this 24 tied as he sat there?
25 artest of detention, 25 A Just more tactical to place people in the
Page 32 Page 33
1 prone position, 1, to give you an indication thet he was going to either
2 Q. And by prone position, you mean on the 2 resist Or run.
3 ground, 3 A. At that moment, na,
4 A Correct, arms up, face down on their belly, 4 Q  Atsome point did he?
5 Q Was this indiviclual displaying any type of 5 A No.
6 active threat to you af the time? 5 Q And it's a fair staterment that when you went
7 A No, 7 in and selected this individual and put him in a proue
8 Q Did someone tell you to do it this way? 8 position, you hadn't seeti him violate any laws,
9 A Just training. 3 correct?
10 Q This is how you were trained to meet these 10 A Correct.
il types of arrests and detentions? 11 Q Did you have any probable cause to believe
12 A Correct, 12 that this individual had broken the law?
13 Q You've handcuffed people from a standing 13 A No,
14 position before, carrect? 14 Q You were just told to start detaining and
15 A Ob, yeah. 15 arresting people,
16 Q So nat everybody has to be in the prone 16 A Correct,
17 position to have handcuffs applied, correct? L7 @ Can you in your career think of another
18 A Correct. 18 instance where that happened, where you've been
19 Q Is there a reason that prone was selected 19 instructed fo -- ordered to arrest somebody with no
20 this day rather than from a standing position? Why 20 specific probable cause that they committed a crime?
21 nof Just stand him up and flexi cuff him? 21 A Arrest somebody?
22 A Just based on prior history, you know, if 220 Q Yeah.
23 you stand somebody up, you give them the opportunity 23 A Detain, We've detained before.
24 fo potentially reaist and/or run, flee, 24 GQ What was your understanding what was going
25 Q But he wasn't doing anything at this point 25 to happen to this person next after they were
 

 

 

 

 

 

 

 

 

Sturm Reporting Services,

10 (Pages 34 to 3

Ine.

314,780.2816

diaf14fé-8901-4f76-b48h-18da598de0e4

 

P,O. Samuel Rachas
5/22/2019
Page 34 Page 35
1 detained? 1 Q Do you know who that person is? h
2 A My understanding as a whole wes for us to 2 A No. i
3 detain the group of people and then an arrest team was 3 Q You've seen some white shirts roaming around =|
4 golng to come in, 4 here, correct?
5 Q And arrest them? 5 A [mean, can I see them? Yes. I can ses the
6 A Correct. 6 white shirt.
7 Q And, again, we're tatking different 7 Q Are you able to identify any of these
g standards, Arrest requires some probable cause, but 8 individuals, any of these white shirts? Let's go buck
9 detention just requires reasonable suspicion, correst? 9 to the beginning and wateh it with that question in
19 A Correct, 10 mind. ;
11 Q And just to tale it back a little bit il (Video played.) ia
12 further, you didn't have any teasonable suspicion that 12 BY MR. NEWTON:
13 this person had broken any laws, correct? 13 Q Any Idea who this gentlernan is by the trash 4
14 A. Personally, na. 14 can?
15 Q Just go back to the beginning here, 15 A No.
16 (Video played,} 16 Q Any of the white shirts identifiable to you?
1? BY MR. NEWTON: 17 A No.
18 Q  Atno time from selecting this individual to 18 Q Atany point during the detention of the
19 putting him prone did this person resist you, did he? 19 individual in this video did you call for assistance
20 A No, 20 or ald?
al Q There appears to be ancther individual here al A Na,
22 in a tactical outfit that is either assisting or 22 Q Did you at any point feel threatened or
23 participating in this detention. Would you agree with a3 attacked?
24 me? 24 A Na
25 A Yes, 25 Q Were you injured at all in the events that
Page 36 Page 37
4 tool place on September 17, 2017? 1 were on patrol, you had a small can of OC spray,
2 A Na. 2 correct? :
3 Q What's your famillerity with the use of 3 A Correct.
4 force continuum? 4 Q And if you were fo deploy that, what would
5 A General, 5 happen next? What are you required to do post the
6 Q Well, pop quiz time, Walk me through what 6 deployment of chemical munitions?
7 your understanding of the continuum is from the lowest 7 A Notify immediate supervisor, and then
8 use of force to the highest. 8 obviously you document it.
9 A. The lowest I would say would be soft hands 9 Q Document it how?
LO techniques, i.e., atm bars, leg sweeps, things of that La A You would generate an LLEADS report, Our
Li nature, Li department's way of --
12 Q. And then? 12 Q Ave you allowed to deploy chemical munitions
13 A After that would be a baton strike, Taser or 13 and not file a report?
14 OC spray, And then after that would be deadly force, 14 A Not that I know of,
15 QQ What woukl be required for a baton strike or 15 Q Are there any proeedures or processes that
16 the use of OC spray? 1é you have te take wilh an individual or arrestee or
17 A Ifyou feel that you can't gain compHance 17 detainee after they've been maced or have had OC
18 through the lower -- the lowest level of use of force. 18 deployed an them?
19 Q > And you indicated earlier -- and I'm not 19 A We're required to offer them medical care.
20 saying you used OC spray -- but this individual was 20 Q And in what form?
21 nat resisting your arrest? 21 A [can't say specifically, but I believe
22 A Not that I recall. 22 it's ~ we normally just call for EMS and they
23 Q What is your understanding if you depiay a 23 respond,
24 chemical munition? You have the small cans of mace. 2d Q What ere your reporting requirements if you
25 Tunderstand youlre not on patrol anymore. Wher you 25 use any of the sof touch use of fores, leg sweep or
ear ba tt A RT ACR BE

 
